Citation Nr: 0319863	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.  The veteran also was a prisoner of war of the German 
government from December 19, 1944 to April 18, 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.

The Board notes that the claimant has consistently advanced a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits. DIC benefits are principally established by 
establishing that a veteran's death is service-connected 
through 38 U.S.C.A. § 1312.  However, 38 U.S.C.A. § 1318 is 
an alternative way for an appellant to gain entitlement to 
DIC benefits.  Pursuant to 38 U.S.C.A. § 1318 benefits, 
effective from January 21, 2000, shall be paid to a deceased 
veteran's surviving spouse (see 38 C.F.R. § 3.54(c)(2)) or 
children in the same manner as if the veteran's death is 
service connected, in relevant part, when the veteran was 
receiving compensation for a service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death. 38 
C.F.R. § 3.22(a) (2000) (65 Fed. Reg. 3388)(emphasis added).  
It is observed that a requirement for a total disability 
rating for 10 years prior to death is not met.  For claims 
filed after the January 21, 2000 effective date of the 
current regulation, such as the instant claim on appeal, 
adjudication under 1318 essentially precludes consideration 
of hypothetical entitlement.  In the instant case, although 
DIC under § 1318 is listed on the appellant's Informal 
Hearing Presentation, there is no real argument advanced as 
to entitlement under this particular provision and the 
evidence also fails to suggest any possibility of entitlement 
thereunder.  Rather, the argument advanced centers upon 
entitlement on the basis of cause of death.  Accordingly, the 
Board construes the claim on appeal as limited to entitlement 
to service connection for cause of the veteran's death under 
§ 1312 to include any entitlement to DIC benefits and any 
other benefits thereunder.

This case was before the Board in April 2002.  At that time 
the Board denied the claim, and the appellant appealed to 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").  The Veterans Claims Assistance Act 
of 2000, infra, was enacted during the pendency of the 
appeal.  It was determined that the claim was not adequately 
considered in the context of the new legislation, and the 
Board's decision was vacated and remanded for reconsideration 
of the claim, taking the new law into fuller account.   


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).    

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

Additional evidence has also been associated with the claims 
file since the case was last considered by the RO along with 
what amounts to a conditional waiver of consideration of such 
evidence by the agency of original jurisdiction.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
ensure compliance with VA 's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should reconsider 
the claim, to include consideration of 
any additional evidence associated with 
the file since issuance of the last 
Supplemental Statement of the Case and 
readjudicate the issue on appeal.  After 
undertaking any additional development 
deemed necessary, if the determination 
remains unfavorable, a supplemental 
statement of the case should be provided 
to the claimant and her representative 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




